1* ‘RYAR sued Cannon by attachment, and ordered Blacimore to be summoned as a garnishee. Blackmore died, and his administrator was summoned and examined in court; and an issue was made up and a verdict given againsthim; thereupon he appealed, and security being not given in time,the superior court dismissed the appeal. He then moved for a certiorari and obtained it; and when the record was removed, it was insisted that a writ of error was the proper procedure; and upon that point it was moved to this court. And the court nov/ decided unanimously, that a certiorari is the proper process to be U3ed for obtaining relief in such a case.